Citation Nr: 1226758	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  08-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Prior to May 25, 2011, entitlement to an increased (compensable) evaluation for residuals of delayed union, right tibial shaft fracture.

2.  From May 25, 2011, entitlement to an increased evaluation in excess of 20 percent for residuals of delayed union, right tibial shaft fracture, to include right ankle strain and right knee patellofemoral pain syndrome.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. R.G.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for an increased (compensable) evaluation for residuals of delayed union, right tibial shaft fracture.  

In February 2011, the Veteran and his witness, Ms. R.G., accompanied by the Veteran's representative, appeared at the RO to present oral testimony and evidence in support of his appeal before the undersigned traveling Acting Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In April 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development, including scheduling the Veteran for a medical examination to assess the current severity of his service-connected residuals of right tibial fracture.  Thereafter, in a February 2012 rating decision, the RO assigned a 20 percent evaluation for this disability, effective May 25, 2011.  The case was returned to the Board in March 2012.  As the increased rating award does not represent the maximum benefit contemplated by the applicable rating schedule, the case remains in controversy.  AB  v. Brown, 6 Vet. App 35 (1993).  Thus, the Veteran now continues his appeal. 



FINDINGS OF FACT

1.  Prior to May 25, 2011, residuals of delayed union, right tibial shaft fracture, were manifested by asymmetric leg lengths due to shortening of the right lower extremity necessitating orthotic compensatory shoe inserts, and subjective right knee and ankle pain, treated with a supportive knee brace and relieved with occasional prescribed narcotic medication, which produced slight knee and ankle disability.

2.  From May 25, 2001, residuals of delayed union, right tibial shaft fracture, were manifested by asymmetric leg lengths due to shortening of the right lower extremity necessitating orthotic compensatory shoe inserts, and subjective right knee and ankle pain, treated with a supportive knee brace and relieved with occasional prescribed narcotic medication, which produced moderate right knee disability and moderate-to-moderately severe right ankle disability due to right ankle strain and right knee patellofemoral pain syndrome. 


CONCLUSIONS OF LAW

1.  Prior to May 25, 2011, the criteria for a 10 percent evaluation, but not higher, for residuals of delayed union, right tibial shaft fracture, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5262 (2011).   

2.  From May 25, 2011, the criteria for an evaluation in excess of 20 percent for residuals of delayed union, right tibial shaft fracture, to include right ankle strain and right knee patellofemoral pain syndrome, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's Duties to Notify and Assist

With respect to the increased rating claim on appeal, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The increased rating claim at issue was filed in September 2006.  A VCAA notice letter was dispatched to the Veteran in November 2006, prior to the February 2007 rating decision now on appeal, with a subsequent notice letter dispatched during the course of the appeal in May 2008.  These letters address the increased rating issue on appeal and satisfy the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There is no timing of notice error in that fully compliant notice preceded the initial adjudication of the Veteran's claim.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (stating that "[T]he Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (West 2002) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the rating issue on appeal stems from September 2006, when the Veteran filed his claim for an increased (compensable) rating for his residuals of right tibial fracture, the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from September 2005 to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that the Veteran reported receiving no recent treatment for his residuals of right tibial fracture at the time his September 2006 claim was received VA.  Subsequent VA clinical records that pertain to the Veteran's examinations and treatments for his right tibial fracture residuals for the period spanning 2006 to 2011 have since been obtained and associated with the claims file.  The Board further notes that it remanded the case for additional evidentiary development in April 2011 to obtain all current relevant medical records and schedule him for a current examination of his service connected orthopedic disability.  In this regard, the aforementioned evidence and factual development sought on remand was obtained.  A VA medical examination was conducted in April 2011 to assess the severity of the Veteran's right tibial fracture residuals per the April 2011 Board remand, and a subsequent examination addendum was obtained in May 2011.  These examination reports were associated with the record.  Therefore, the Board concludes that VA has reasonably discharged its duty to assist the Veteran in this regard, in substantial compliance with the Board's remand instructions, and that no further remand for corrective development is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board has reviewed the VA examination report of December 2006 and notes that it was conducted by the examiner without review of the Veterans claims file.  However, the April 2011 examination report and May 2011 addendum shows that the Veteran's claims file was reviewed by the examining clinicians who conducted the April 2011 and May 2011 actions.  The examiners who conducted these evaluations provided adequate discussion of their clinical observations and a rationale to support their individual findings and conclusions within the context of the Veteran's clinical history as contained within his claims file.  As the April 2011 examination and May 2011 addendum of record incorporates the clinical findings of the prior VA examination conducted in December 2006 as well as the impact of the claimant's day-to-day activities on his right tibial fracture residuals and vice versa,      the two latest examinations thereby render the prior December 2006 examination adequate for rating purposes, notwithstanding the absence of review of the claims file.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was provided with a hearing before the Board in February 2011.  The Veteran has been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim; therefore, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal for additional evidentiary development is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim for an increased rating decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to an increased (compensable) evaluation for residuals of delayed union, right tibial shaft fracture, prior to May 25, 2011, and an increased evaluation in excess of 20 percent for residuals of delayed union, right tibial shaft fracture, to include right ankle strain and right knee patellofemoral pain syndrome, from May 25, 2011.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his claim for a rating increase.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2011). 


The applicable rating criteria for evaluating the Veteran's right tibia fracture residuals are contained in 38 C.F.R. § 4.71a, Diagnostic Code 5262, which provides the following: 

5262

Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10

38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011)

To give the Veteran every consideration in connection with the matter on appeal, the Board must consider all potentially applicable Diagnostic Codes under § 4.71a in rating the Veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (finding that one Diagnostic Code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).  In this regard, the Board finds that it is appropriate to rate the Veteran's service-connected residuals of right tibia fracture under the criteria of Diagnostic Code 5262, as this encompasses and contemplates all of his symptoms of impairment associated with this disability.  The other diagnostic codes are applicable to rating disability of the knee, leg, and ankle due to limitation of motion and/or arthritic disease or cartilaginous impairment.  As will be further discussed below, the clinical evidence does not demonstrate compensable limitation of motion of the knee or ankle, nor does it objectively demonstrate current arthritic disease or cartilaginous impairment; thus, consideration of the other diagnostic codes applicable for rating disability of the knee, leg, and ankle is not warranted.     

As relevant, the Veteran's service treatment records show that he sustained a right tibial shaft fracture from a motorcycle accident during active duty in December 1983, which required treatment involving surgery for open reduction and application of orthopedic hardware for internal fixation.  The corrective hardware was subsequently removed approximately one year afterwards.  Post-service, an August 1989 rating decision awarded the Veteran service connection for delayed union of right tibial shaft fracture and assigned a noncompensable evaluation. 

In September 2006, the Veteran filed this claim for an increased evaluation for delayed union of right tibial shaft fracture.  

At his February 2011 hearing before the undersigned, the Veteran and his witness, Ms. R.G., testified that his right tibia fracture residuals produced a discrepancy in comparative leg lengths of his right and left lower extremities, which produced right ankle and knee pain, with pain on motion and perceived instability of his right knee.  He reported that he needed to wear a supportive knee brace and orthotic shoe inserts and that he was prescribed narcotic medications (Hydrocodone and Vicodin) to relieve his pain.   

VA clinical records dated from October 2006 to prior to May 25, 2011, which include the December 2006 VA examination report, collectively demonstrate that the Veteran's residuals of delayed union, right tibial shaft fracture, were manifested by asymmetric leg lengths due to shortening of the right lower extremity necessitating orthotic compensatory shoe inserts, and subjective right knee and ankle pain, treated with a supportive knee brace and relieved with occasional prescribed narcotic medication, which produced slight knee and ankle disability.  Pain was subjectively characterized by the Veteran as being "4/10" on a scale of 1 to 10, with 10 representing the worst pain.  Notwithstanding the asymmetric leg lengths, the Veteran's gait was largely characterized as normal.  X-rays and radiographic imaging studies conducted throughout this period show essentially normal findings with respect to the right ankle, tibia, fibula, and knee, with no soft tissue and bony pathology or abnormalities.  Although the Veteran reported having subjective complaints of perceived right knee instability, no actual findings of right knee joint instability was objectively demonstrated on clinical examination.  Range of motion of the right knee was regarded as clinically normal, ranging from zero degrees extension to 130 degrees flexion, and range of motion of the right ankle was also regarded as clinically normal, with zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  Although right knee and ankle pain with pain on motion was present, no additional loss of motion after repetitive use was demonstrated beyond that which was clinically measured.  The clinical evidence also does not demonstrate deformity, instability, stiffness or weakness, incoordination, dislocation or subluxation, locking, effusion, of inflammation of the right knee or ankle.  The right tibial shaft fracture site was regarded to be well-healed.  The examiner who conducted the April 2011 examination opined that the Veteran's right tibial fracture did not limit his ability to stand, but did limit his ability to walk for a sustained distance of more than 100 yards before needing to rest.

The records reflect that the Veteran is employed on a full-time basis at the Department of Logistics, where he maintains machine parts.  According to the Veteran's account during examination in April 2011, he lost approximately one week of work during the previous 12-month period due to elevated orthopedic symptoms associated with his service-connected right tibial shaft fracture residuals.

The Board has considered the aforementioned clinical evidence and finds that the constellation of symptomatology associated with the Veteran's service-connected right tibial shaft fracture residuals more closely approximate the criteria for a 10 percent evaluation on the basis of objectively demonstrated slight knee or ankle disability associated with the old fracture.  See 38 C.F.R. § 4.7 (2011).  Although no significant limitation of motion or actual joint instability is clinically demonstrated with respect to the right knee and ankle, it is clinically evident that the Veteran needs orthotic shoe inserts to offset the shortening of his right lower extremity from the old tibial shaft fracture.  He also needs to wear a supportive right knee brace and occasionally uses prescriptions of narcotic-type pain medication to relieve his pain.  The Board finds that this represents slight knee and ankle disability, as contemplated by Diagnostic Code 5262 of the rating schedule.  On this basis, a compensable evaluation of 10 percent for residuals of delayed union, right tibial shaft fracture, prior to May 25, 2011, is granted.  In this regard, the Veteran's appeal is thus allowed.  However, as the clinical evidence does not tend to show a level of overall orthopedic impairment involving the right ankle and knee that more closely approximates moderate disability prior to May 25, 2011, assignment of a 20 percent evaluation under the provisions of Diagnostic Code 5262 is not warranted. 

The clinical evidence shows that on a VA addendum examination conducted on May 25, 2011, the Veteran's residuals of delayed union, right tibial shaft fracture, were manifested by essentially identical disabling symptoms as noted in prior examinations and presented in the above discussion.  Range of motion was decreased as demonstrated by right knee extension to 0 and flexion to 115 degrees, and right ankle dorsiflexion to 7 degrees, plantar flexion to 20 degrees, inversion to 20 degrees, and eversion to 15 degrees.  However, the fundamental difference is that the May 25, 2011, addendum report showed X-rays of the fracture site demonstrating the presence of an exuberant callus formation on the distal tibia with evidence of osteopenia, and also that the May 2011 examiner definitively recognized right ankle strain and right knee patellofemoral pain syndrome as a clinical manifestation of the service-connected residuals of delayed union, right tibial shaft fracture, which the examiner characterized as being moderately disabling with respect to the Veteran's right knee and moderately-to-moderately severe disabling with respect to his right ankle.  The Board finds that this objective characterization precisely meets the language of the criteria for a 20 percent evaluation under Diagnostic Code 5262, and thus forms the factual basis on which to assign a 20 percent rating for residuals of delayed union, right tibial shaft fracture, effective May 25, 2011.  However, as the overall clinical picture presented by the medical evidence and clinical language used to describe the Veteran's residuals of right tibial fracture does not indicate marked right knee or ankle disability, assignment of the next higher rating of 30 percent under Diagnostic Code 5262 is not warranted.  In this regard, the Veteran's appeal is denied.  Because the evidence in this case is not approximately balanced with respect to this aspect of the Veteran's appeal, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the present case, the evidence of record demonstrates that while there was continued pain with repetitive use, there were no additional limitations after repetition in either the right knee or ankle.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon  v. Brown, 10 Vet. App. 194   (1997).  Accordingly, even when considering the Veteran's complaints of pain, the criteria for higher ratings based on the Veteran's range of motion for the right knee and ankle are not met at any time during the appeal. 

In sum, for the period prior to May 25, 2011, an increased evaluation of 10 percent, but not more, is warranted for residuals of delayed union, right tibial shaft fracture.  However, for the period beginning May 25, 2011, an evaluation in excess of the current 20 percent evaluation is not warranted for residuals of delayed union, right tibial shaft fracture.  

(c.)  Extraschedular consideration

The Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected residuals of a right tibia fracture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The clinical evidence establishes that the Veteran's service-connected right tibia fracture residuals do not produce a greater impact on his occupational capacity that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. §§ 4.71a.  Although the clinical evidence indicates that the Veteran experiences frequent right knee and ankle pain and reported losing one week of work per 12-month period due to such symptoms, he remains gainfully employed on a full-time basis maintaining machine parts for the Department of Logistics.  This level of occupational impairment due to active orthopedic symptoms associated with his service-connected disability is well within the scope of Diagnostic Code 5262 of Part IV of the rating schedule, and does not present a disability picture that renders the applicable rating schedule inadequate to rate the disability at issue under the specific facts unique to this individual case.  Furthermore, the clinical evidence does not indicate that the right tibial fracture residuals require treatment through frequent hospitalizations.  The clinical evidence demonstrates that the level of industrial impairment individually attributable solely to the service-connected right tibial fracture residuals is adequately contemplated in the criteria of the applicable rating schedule.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

Prior to May 25, 2011, a 10 percent evaluation, but not higher, for residuals of delayed union, right tibial shaft fracture, is granted subject to controlling regulations applicable to the payment of monetary benefits. 

From May 25, 2011, an increased evaluation in excess of 20 percent for residuals of delayed union, right tibial shaft fracture, to include right ankle strain and right knee patellofemoral pain syndrome, is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


